Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This initial office action is based on the application’s amendment filed on April 19th, 2021, which claims 1-7, 11-25, 28-29, 32 and 35 have been presented for examination.

    Status of Claim
2.	Claims 1-7, 11-25, 28-29, 32 and 35 are pending in the application and have been examined below, of which, claims 1, 28 and 35 are presented in independent form.

Priority
3.	No priority document has been filed in this application

Information Disclosure Statement
4.	No information disclosure statement has been filed in this application.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
6.	Claims 15 and 24 are objected to because of the following informalities:  
Claim 15 recites the limitation "the vertical bars" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the relative percentage" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-7, 11-13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivukula et al. (US Pub. No. 2022/0309418 A1 – herein after Chivukula) in view of Gove, Jr. et al. (US Patent No. 11,487,538 B1 – herein after Gove).

Regarding claim 1. 
Chivukula discloses 
An apparatus for outputting a contextually relevant development unit performance insight interface component in a project management (A continuous orchestrator sequences, aggregates and contextualizes the logs, providing an intuitive way of troubleshooting issues across a DevOps environment, historical data for compliance and audit purposes, and a build manifest for root cause analysis – See Abstract) and collaboration system (Persona based predictive analytics facilitate true autonomy among individuals and DevOps team members and Facilitate cross-functional collaboration– See paragraph [0122]), the apparatus comprising at least one processor (computer including a hardware processor – See paragraphs [0231-0233]), and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor (one or more processors are configured to execute instructions (e.g., computer-readable instructions, computer-executable instructions, etc.) to perform any of a plurality of described operations– See paragraphs [0230-0233]), cause the apparatus to at least: 
detect an insight interface component request in response to user interaction with a project management user interface (receiving a user request for a specific type of raw log data from a user (905). For example, request processor 803 can receive request 814, including properties 815 and data type 816. In one aspect, data type 816 indicates a data type from among: planning, pipeline, quality, security, operations, source code, or customer success– col. 2, lines 64-67 and col. 3, lines 1-28.  identifying performance indicators includes receiving a user selection of one or more Key Performance Indicators (KPIs), for example, via a drag and drop (interface) model – See paragraphs [0149-0152]), wherein the insight interface component request is associated with a selected development unit identifier (Log data of interest can be defined by one or more of: a pipeline identifier, a build identifier, a product, a sprint, a project, etc– See paragraphs [0078-0082]); 
access past development unit performance metrics data (predictive analytics can show how business is performing, trends that are occurring over time, KPIs and indicators – See paragraphs [0119-0121]); 
[determine, via the at least one processor, a suggested development unit performance target based at least in part on the past development unit performance metrics data];
determine, via the at least one processor, a selected development unit commitment (Data classification algorithms from the commit can be utilized to provide metrics including the rate of commit, frequency of failures, success, average build duration– See paragraphs [0084-0089]); 
determine, via the at least one processor, a visual emphasis element for the selected development unit commitment based at least in part on the suggested development unit performance target (data can be correlated and contextualized and corresponding visualization processed in essentially real-time. Visualizations can be targeted to developers, managers, and executive personas – See paragraphs [0046-0047].  Using visual tools helps create and organize work to gain greater visibility – See paragraph [0124]), wherein the visual emphasis element is configured to visually compare the selected development unit commitment to the suggested development unit performance target (DevOps reports and analytics, traceability, etc. By managing the DevOps lifecycle with value stream metrics, managers can compare similar value streams across a common set of key performance indicators (KPIs) to determine DevOps efforts success – See paragraph [0119]); 
generate a development unit performance summary insight interface component comprising the visual emphasis element (A real time query processor allows for metrics to be displayed with limited delay in updating visualizations in an analytics module. The metrics can relate to various categories including planning, development, security, operations, etc. that span hundreds of KPIs. The real time query processor allows users to track metrics across multiple categories in a real time manner. For example, a user can track progress of their running pipelines and capture tool activity logs (code scans, unit tests, build, testing, vulnerability management, functional and performance testing, deployment, approvals, etc.) in real-time – See paragraph [0046]); and 
output the development unit performance summary insight interface component for rendering to the project management user interface (Unified insights can be offered across all of the various categories and can be filtered based on different tool vendors with various filter options in the UI – See paragraphs [0185-0191].
Chivukula does not disclose
determine, via the at least one processor, a suggested development unit performance target based at least in part on the past development unit performance metrics data;
Gove discloses 
determine, via the at least one processor, a suggested development unit performance target based at least in part on the past development unit performance metrics data (generation of software library recommendations. Referring to FIGS. 1 and 4, a recommendation engine and visualization system 400 is configured to gain insight into the usage suitability risks of a single software library 150, and to compare multiple software libraries to assess their relative risks. The recommendations are rendered via dashboards that include semantic tags for code, commits over time, total vs. closed issues, and changes in the core contributors over time... recommendation engine 430 interfaces with the databases 424 and 426 for receiving module statistics 414 and issue reports 416, and generating recommendations and supporting data. The recommendation engine 430 sends recommendation reports 432 to the frontend Graphical User Interface (GUI) device 112 for rendering a dashboard view 452 of recommendation --- See col. 4, lines 40-61).
Gove also discloses
output the development unit performance summary insight interface component for rendering to the project management user interface (A total vs. closed Issues component 460C displays the number of total issues and closed issues, also known as a burndown chart. This identifies how well the project's maintainers keep up with bugs and requests. An area 460F shows a number of open issues at a given time – See col. 6, lines 1-40).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gove’s teaching into Chivukula’s invention because incorporating Gove’s teaching would enhance Chivukula to enable to maintain project keeping up with development and community requests as suggested by Gove (col. 7, lines 63-67 and col. 8, lines 1-15).

Regarding claim 2, the apparatus of claim 1, 
Chivukula discloses
wherein determining the selected development unit commitment comprises: 
determining whether the selected development unit identifier is associated with an assigned development unit commitment estimation methodology (Data classification algorithms from the commit can be utilized to provide metrics including the rate of commit, frequency of failures, success, average build duration. Metrics can be separated by user/by project/by organization from collected pipeline metadata. Using pipeline metadata reports can be generated for different personas wherein changes can be implemented to prevent issues or failures – See paragraphs [0086-0088]); 
in response to determining that the selected development unit identifier is associated with an assigned development unit commitment estimation methodology (Provide predictive scorecards and trends on the Manual (bottleneck) process KPI's/trends around merge request, commit time – See paragraphs [0099-0104 and 0112-0116]), querying a development unit repository based on the selected development unit identifier (Real time query processor 1351 allows for metrics to be displayed at user interface 1306 with minimal delay in updating visualizations. Metrics can relate to distinct dimensions (Planning, Development, Security, Operations) that span across numerous (e.g., 100+) KPI's. Real time query processor 1351 allows users to track the metrics across these dimensions in a real time manner – See paragraph [0206]); 
receiving development unit commitment data associated with the selected development unit identifier (log data from a defined plurality of tools, to be accessed from data lake 402. Log data of interest can be defined by one or more of: a pipeline identifier, a build identifier, a product, a sprint, a project, etc. In some aspects, log data of interest is defined via one or more filters indicating log data view granularities – See paragraphs [0078-0081]); and 
calculating the selected development unit commitment based on at least the development unit commitment data and the associated assigned development unit commitment estimation methodology (static and dynamic characteristics (e.g., software metrics) as well as related processes of their development and evolution. It aims at describing, monitoring, predicting, and improving efficiency and effectivity of software engineering throughout the software lifecycle, in particular during software development and software maintenance – See paragraph [0004]).

Regarding claim 3, the apparatus of claim 2, 
Chivukula discloses
wherein the assigned development unit commitment estimation methodology is selected from story points, time, issue count, and customized estimation (Development and Operations teams can view system/tool logs for each action without the need to login to any DevOps tools part of the pipeline – See paragraph [0066].  Provide predictive scorecards and trends on the Manual (bottleneck) process KPI's/trends around merge request, commit time, Issues created vs resolved, active contributors, number of features that can be developed across different application teams, technologies etc.  4. Provide Predictive insights on time taken of maintenance code checking vs net new code for a new feature– See paragraphs [0099-102].  Constructs a data streaming model giving predictive trends/insights across users, tools, pipelines, operations and planning insights – See paragraphs [0083-0086])

Regarding claim 4, the apparatus of claim 2, 
Chivukula discloses
wherein the program code is further configured to, with the at least one processor, cause the apparatus to: 
cause storage of the suggested development unit performance target and the selected development unit commitment (Insights can include recommendations based on planning, Software development, Quality, Security, Operations can be provided to users to improve their system/tools and application performance across releases – See paragraph [0088]); 
detect development unit commitment update events associated with the selected development unit identifier (A real time query processor allows for metrics to be displayed with limited delay in updating visualizations in an analytics module. The metrics can relate to various categories including planning, development, security, operations, etc. that span hundreds of KPIs – See paragraph [0046]); 
determine an updated selected development unit commitment based on the stored selected development unit commitment and the detected development unit commitment update events (deriving a predictive insight includes identifying one or more of: a pipeline stage vulnerability, a pipeline stage bug, or a pipeline stage issue and deriving a recommendation to fix the one or more of: the pipeline stage vulnerability, the pipeline stage bug, or the pipeline stage issue – See paragraph [0114]); 
cause storage of the updated selected development unit commitment (An analytics dashboard can be a data and persona driven visualization page to bring teams closer together. Based on informed metrics tracking and a (e.g., relatively detailed) customer map, a customer is empowered to make more informed decisions with respect to design changes, new/updated features, and onboarding strategy – See paragraph [0119]); and 
output an updated development unit performance summary insight interface component (update schema including software management (SCM) build – See paragraph [0201]), the updated development unit performance summary insight interface component applying the updated selected development unit commitment (DB (database) schema update 1222 can include schema for various categories of tools including Software Configuration Management (SCM), build, deploy, Quality, Security, Planning, operations and ITSM tools. Unified insights can be offered across all of the various categories and can be filtered based on different tool vendors with various filter options in the UI – See paragraphs [0185]).

Regarding claim 5, the apparatus of claim 4, 
Chivukula discloses
wherein determining the updated selected development unit commitment (Real time query processor 1351 allows for metrics to be displayed at user interface 1306 with minimal delay in updating visualizations – See paragraph [0206]) and outputting the updated development unit performance summary insight interface component are done in real-time or near real-time (Notifications/thresholds 1356 allows users to receive alerts on the pipeline activity for complete, on error, or on all activity in the pipeline – See paragraphs [0210-0213]).

Regarding claim 6, the apparatus of claim 4, 
Chivukula discloses
wherein determining the updated selected development unit commitment (Real time query processor 1351 allows for metrics to be displayed at user interface 1306 with minimal delay in updating visualizations – See paragraph [0206]) and outputting the updated development unit performance summary insight interface component are done at a predetermined time interval (Notifications allow users to receive alerts on the pipeline activity for complete, on error, or on all activity in the pipeline – See paragraph [0069]. Logs for tool activity should be captured in real-time as well). Real time query processor 1351 allows users to see the results of their daily operations as they occur, so that if there any issues or anomalies in the activity, they can be identified and resolved – See paragraph [0206]).

Regarding claim 7, the apparatus of claim 4,  
Chivukula discloses
wherein the program code is further configured to, with the at least one processor, cause the apparatus to: 
determine, via the at least one processor, an updated visual emphasis element for the updated selected development unit commitment (Development Efficiency: A measure of how quickly code is developed (adjusted for errors in the code) and committed from Development environment to QA/Production environments. (Lead Time for Changes) [0100] 2. Resource Management: A measure of how efficiently developers are being used (how much/frequently they commit code – See paragraph [0099]); and 
apply the updated visual emphasis element to the updated selected development unit commitment in the updated development unit performance summary insight interface component (Resource Management: A measure of how efficiently developers are being used (how much/frequently they commit code 3. Provide predictive scorecards and trends on the Manual (bottleneck) process KPI's/trends around merge request, commit time, Issues created vs resolved, active contributors, number of features that can be developed across different application teams, technologies etc. 4. Provide Predictive insights on time taken of maintenance code checking vs net new code for a new feature – See paragraphs [0099-0102, 0185, 0193 and 0201]).

Regarding claim 11, the apparatus of claim 1, 
Chivukula discloses
wherein determining the suggested development unit performance target is based on a machine learning model, wherein the machine learning model is trained using past development unit performance metrics data (performing analytics operations on standardized analytics data, aggregating data in accordance with build manifests, deriving predictive insights from log data, performing persona-based analytics operations, and determining a computing environment posture level. Analysis can be focused on understanding the past, for example, what happened and why it happened. Analytics, on the other hand, can be focused on why things happened and what is more likely to happen in the future – See paragraphs [0026-0029] .Artificial Intelligence/Machine Learning (AI/ML) pipelines, etc. Actionable insights can provide contextualization and insights to executives to managers and developers/operations team on how well their DevOps ecosystem is working right from Planning to production deployment with minimal – See paragraph [0067]).

Regarding claim 12, the apparatus of claim 1, 
Gove discloses 
wherein the visual emphasis element employs a contextually relevant coloring scheme to visually compare the selected development unit commitment to the suggested development unit performance target (providing an analysis and aggregate dashboard comparison of metrics denoting maintainability trends in a plurality of libraries. Maintainability trends include regularity and magnitude of changes (commits), resolution of user inquiries for issues, problems and bugs, and an estimation of core contributors for estimating inertia and longevity of a plurality of candidate OSS libraries under consideration for a particular usage. Usage metrics coalesce and summarize usage data of libraries under consideration for comparison– See col 2, lines 19-36.   A  line chart showing the number of contributors responsible for at least half of the commits on monthly intervals. This is calculated using the significant contributors as described above. Any drops in the bus factor from the previous month are represented by color or shading from a continuing or increasing factor. While the total commits 460B chart indicates the total amount of work performed – See col. 8, lines 16-38).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gove’s teaching into Chivukula’s invention because incorporating Gove’s teaching would enhance Chivukula to enable to present significant contributors by color or shading as suggested by Gove (col. 8, lines 16-30).

Regarding claim 13, the apparatus of claim 1, 
Gove discloses 
wherein the suggested development unit performance target is associated with one or more past development unit identifiers (A check is performed, at step 706, to identify whether the average bus factor for the past 6 months is not more than 150% of the average bus factor for the past 12 months – See col. 9, lines 18-37) and the program code is further configured to, with the at least one processor, cause the apparatus to: 
detect a development unit performance detailed insight interface component request in response to user interaction with the development unit performance summary insight interface component (This provides insight to two major questions: “What is in this repository?” and “What technologies are used in this project?” Additionally, the tags inform users of the number of code files with different content in this project. This addresses a recommendation of required skills, particular with respect to tags indicating a source language. This component serves as context and background knowledge for the other components and it also serves as a legend for the total commits 512 area plot – See col. 7, lines 32-52); 
determine, via the at least one processor, a visual element for each of the one or more past development unit identifiers associated with the suggested development unit performance target (A check is performed, at step 706, to identify whether the average bus factor for the past 6 months is not more than 150% of the average bus factor for the past 12 months (bus factor not trending upwards), and the average number of commits to code for the past 6 months is not less than 50% of the average number of commits to code for the past 12 months (commits not trending down) – See col. 9, lines 17-61); 
determine, via the at least one processor, a correlated visual element for the selected development unit commitment (Fig. 5, correlate total commits to code and time (year)); 
generate a development unit performance detailed insight interface component comprising the visual elements of the one or more past development unit identifiers associated with the suggested development unit performance target and the correlated visual element of the selected development unit commitment (If the average total commits to code from the top committer for the past 6 months is more than the average total commits to code from the top committer for the past 12 months, as shown by the check at step 708, then reliability is increased. The conclusion is that developers are not becoming less involved or disinterested. The reflects recommendations based on computing the reliability value by calculating a maximum number of commits made by a common (i.e. the same) developer – See col. 9, lines 16-61), wherein the visual emphasis element is applied to the correlated visual element of the selected development unit commitment (If the average total commits to code from the top committer for the past 6 months is more than the average total commits to code from the top committer for the past 12 months, as shown by the check at step 708, then reliability is increased. The conclusion is that developers are not becoming less involved or disinterested. The reflects recommendations based on computing the reliability value by calculating a maximum number of commits made by a common (i.e. the same) developer – See col. 7, lines 32-62); and 
replace the development unit performance summary insight interface component with the development unit performance detailed insight interface component in the project management user interface (different contributors modify modules (files) of the library over time, and users of the library make inquiries that identify issues 416, which are typically resolved by contributors to the library. In general, the recorded events about a library include a time and at least one of commits, developer identity, reports of operational anomalies, and closure of operational anomalies. The recommendation engine includes analysis logic 432 for traversing the databases 424 and 426 to generate recommendations 470, a report generator 434 for coalescing the analysis with recommendations about a plurality of libraries, and a GUI generator 436 for sending the recommendation to the dashboard view 452 – See col. 4, lines 62-67 and col. 5, lines 1-15).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gove’s teaching into Chivukula’s invention because incorporating Gove’s teaching would enhance Chivukula to enable to summarize usage data of libraries under consideration for comparison, and a dashboard of computed metrics provides an indication of trends that indicate reliability  as suggested by Gove (Abstract).

Regarding claim 22, the apparatus of claim 1, 
Chivukula discloses
wherein the project management user interface is associated with a planning phase of a selected development unit (Actionable insights can provide contextualization and insights to executives to managers and developers/operations team on how well their DevOps ecosystem is working right from Planning to production deployment with minimal (and possibly zero) coding – See paragraphs [0027, 0046, 0067 and 0086-0088]).

8.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivukula and Gove as applied to claim 13 above, and further in view of Avisror et al. (US 2019/0294528 A1 – herein after Avisror).

Regarding claim 14, the apparatus of claim 13, 
Avisror discloses  
wherein the program code is further configured to, with the at least one processor, cause the apparatus to: 
detect a hover user interaction corresponding to at least one of the visual elements of the one or more past development unit identifiers in the development unit performance detailed insight interface component (The risk score is thus a measure that recognizes change complexity and change history as indicators of risk... An overall risk factor for the collection or set of software artifacts of the build combination is also presented. In some embodiments, hovering or otherwise interacting with a particular icon may provide additional drilldown information that may provide additional data underlying the information in the icon – See paragraphs [0068-0071]); and 
output past development unit performance metrics data associated with the past development unit identifier associated with the at least one of the visual elements corresponding to the detected hover user interaction (hovering or otherwise interacting with a particular icon may provide additional drilldown information that may provide additional data underlying the information in the icon – See paragraphs [0068-0071]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Avisror’s teaching into Chivukla’s and Gove’s invention because incorporating Avisror’s teaching would enhance Chivukla and Gove to enable to hover or interact with a particular icon as suggested by Avisror (paragraphs [0068-0071]).

9.	Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivukula and Gove as applied to claim 1 above, and further in view of Mittell et al. (US 2020/0293310 A1 – herein after Mittell).

Regarding claim 17, the apparatus of claim 1, 
Mittell discloses 
wherein the past development unit performance metrics data comprises a total development unit completion value (score definitions total success – See paragraphs [0069 and 0095]) and a total development unit commitment estimate value for each of one or more completed development units (each record in the illustrated embodiment of FIG. 13 includes a committer ID, a date of the commit, a number of additions, a number of deletions, an indication of whether the commit was reverted, and a commit URL. The software development tool risk window 450 also includes summary data fields 446, such as an average files per commit, average lines per commit, a total number of commits – See paragraphs [0069 and 0095]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Mittell’s teaching into Chivukla’s and Gove’s invention because incorporating Mittell’s teaching would enhance Chivukla and Gove to enable to record total number of commits as suggested by Mittell (paragraphs [0069 and 0095]).

Regarding claim 18, the apparatus of claim 17, 
Mittell discloses
wherein the suggested development unit performance target is determined as an average of the total development unit completion value associated with one or more of the most recent completed development units (the results averaged together to get the build score for that run. At the end of the run, if a package is built, then the build score is used to update the code score on the package record. This will be an average of all the committer and repo scores over all the builds of that package – See paragraph [0067]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Mittell’s teaching into Chivukla’s and Gove’s invention because incorporating Mittell’s teaching would enhance Chivukla and Gove to enable to record average of all the commits as suggested by Mittell (paragraphs [0067]).

Regarding claim 19, the apparatus of claim 17, 
Mittell discloses
wherein the suggested development unit performance target is a target range based on the total development unit completion value associated with one or more of the most recent completed development units (The activity data and the historical data may include metadata indicative of the occurrence of certain software development activities (e.g., number of commits, an identity of a user executing an action on the software file, a time range when the action occurred, a revert, a build, a merge, and the like) –see paragraphs [0007 and 0047 and 0095].
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Mittell’s teaching into Chivukla’s and Gove’s invention because incorporating Mittell’s teaching would enhance Chivukla and Gove to enable to output within the range as suggested by Mittell (paragraphs [0069-0080]).

Regarding claim 20, the apparatus of claim 17, 
Gove discloses
wherein the suggested development unit performance target is determined as a completion percentage associated with one or more of the most recent completed development units (recommendations by the recommendation engine... identify if a total number of issues, based on the total issues received 520 vs. those closed 522, has increased more than 5% each of the previous 3 months, and in the 6 months prior to that the total number of issues increased more than 10% each month, the reliability is incremented....check examines if the number of closed issues as a percent of the total number of issues has not decreased more than 2 percentage points for each of the previous 6 months – See col. 8, lines 31-67 and col. 9, lines 1-37).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Gove’s teaching into Chivukula’s invention because incorporating Gove’s teaching would enhance Chivukula to enable to compute a reliability factor by identifying a developer identity corresponding to each commit of a plurality of commits as suggested by Gove (col. 9, lines 5-37).

10.	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivukula and Gove and Mittell as applied to claim 17 above, and further in view of Cantor et al. (US 2014/0222497 A1 – herein after Cantor).

Regarding claim 21, the apparatus of claim 17, 
Cantor discloses
wherein the past development unit performance metrics data further comprises seasonality data and event data associated with each of the one or more completed development units (the major pieces of functionality that the team committed to, are getting completed. As each of those completes another colored (e.g., green) dot (representing a plan item) becomes solid and another step goes down – See paragraphs [0120-0125].  Support problem target divergence: The level of open support problems is trending away from the target level. Development defect target divergence: The level of open development defects is trending away from the target level. Exceptional event: An exceptional event has occurred that affects analytic results. Seasonal event: A known seasonal event has occurred that affects analytic results – See paragraph [0153]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cantor’s teaching into Chivukula’s and Gove’s inventions because incorporating Cantor’s teaching would enhance Chivukula and Gove to enable to operate on the input completed tasks and their attributes as suggested by Gove (paragraphs [0041-0045]).

11.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chivukula and Gove as applied to claim 1 above, and further in view of Stump et al. (US Pub. No. 2022/0222623 A1 – herein after Stump).

Regarding claim 23, the apparatus of claim 1, 
Stump discloses 
wherein the insight interface component request is associated with a create development unit request (if project generation component 206 determines, based on analysis of design input 512, that a designer is currently developing a control project involving a type of industrial equipment that has been programmed and/or visualized in the past in a repeated, predictable manner, the project generation component 206 can instruct user interface component 204 to render recommended development steps or code modules 508 the designer may wish to incorporate into the system project 302 based on how this equipment was configured and/or programmed in the past – See paragraph [0071]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Stump’s teaching into Chivukula’s and Gove’s inventions because incorporating Stump’s teaching would enhance Chivukula and Gove to enable to specify a particular aspect of the system project for which assistance is required (e.g., a control code routine, a visualization screen, device selection or compatibility as suggested by Stump (paragraphs [0013]).

12.	Claim(s) 28-29, 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chivukula et al. (US Pub. No. 2022/0309418 A1 – herein after Chivukula) in view of Cantor et al. (US Pub No. 2014/0222497 A1 – herein after Cantor) 

Regarding claim 28. 
Chivukula discloses 
An apparatus for outputting a contextually relevant development unit performance insight interface component in a project management (A continuous orchestrator sequences, aggregates and contextualizes the logs, providing an intuitive way of troubleshooting issues across a DevOps environment, historical data for compliance and audit purposes, and a build manifest for root cause analysis – See Abstract) and collaboration system (Persona based predictive analytics facilitate true autonomy among individuals and DevOps team members and Facilitate cross-functional collaboration– See paragraph [0122]), the apparatus comprising at least one processor (computer including a hardware processor – See paragraphs [0231-0233]), and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor (one or more processors are configured to execute instructions (e.g., computer-readable instructions, computer-executable instructions, etc.) to perform any of a plurality of described operations– See paragraphs [0230-0233]), cause the apparatus to at least: 
detect an insight interface component request in response to user interaction with a project management user interface (receiving a user request for a specific type of raw log data from a user (905). For example, request processor 803 can receive request 814, including properties 815 and data type 816. In one aspect, data type 816 indicates a data type from among: planning, pipeline, quality, security, operations, source code, or customer success– col. 2, lines 64-67 and col. 3, lines 1-28.  identifying performance indicators includes receiving a user selection of one or more Key Performance Indicators (KPIs), for example, via a drag and drop (interface) model – See paragraphs [0149-0152]), wherein the insight interface component request is associated with a selected development unit identifier Log data of interest can be defined by one or more of: a pipeline identifier, a build identifier, a product, a sprint, a project, etc– See paragraphs [0078-0082]); 
determine, via the at least one processor, a selected development unit commitment (Data classification algorithms from the commit can be utilized to provide metrics including the rate of commit, frequency of failures, success, average build duration– See paragraphs [0084-0089]); 
determine, via the at least one processor, a commitment completion percentage measurement of the selected development unit commitment (Data classification algorithms from the commit can be utilized to provide metrics including the rate of commit, frequency of failures, success, average build duration – See paragraphs [0084-0089].  Development Efficiency: A measure of how quickly code is developed (adjusted for errors in the code) and committed from Development environment to QA/Production environments. (Lead Time for Changes) 2. Resource Management: A measure of how efficiently developers are being used (how much/frequently they commit code – See paragraphs [0099-0102].  Examiner respectfully notes that the metric rate of commit success is as commitment completion percentage measurement) ; 
determine, via the at least one processor, a visual progress status indicator component (By managing the DevOps lifecycle with value stream metrics, managers can compare similar value streams across a common set of key performance indicators (KPIs) to determine DevOps efforts success – See paragraph [0119]), 
Chivukula does not disclose
wherein the visual progress status indicator component is configured to visually depict the commitment completion percentage measurement of the selected development unit commitment;
generate a development unit performance summary insight interface component comprising the visual progress status indicator component; and 
output the development unit performance summary insight interface component for rendering to the project management user interface.
Cantor discloses 
wherein the visual progress status indicator component is configured to visually depict the commitment completion percentage measurement of the selected development unit commitment (The line through the grey dots represents each piece of work (work item) that is being completed. Each plan item is generally broken down into smaller-scale pieces of work that are assigned to developers for completion. The line through the grey dots shows the percentage of work remaining, and it should be trending downward – See paragraphs [0120-0125]); 
generate a development unit performance summary insight interface component comprising the visual progress status indicator component (chart may show a stack of committed work, i.e., the plan items. Each stack shows an indication of its status. The two on top, Plan Items 1 and 2, are completely colored (e.g., green), which means they are complete and you can also see that over on the left side of the chart – See paragraphs [0122-0128]); and 
output the development unit performance summary insight interface component for rendering to the project management user interface (process control for software development make use of defined processes in which development activities are specified in advance and the project is expected to follow a planned course. Empirical process control, in contrast, relies on the frequent empirical assessment (and reassessment) of project status and operating conditions. It is intended to enable a project to adapt dynamically to changes in status and operating conditions, thereby allowing outdated plans and expectations to be replaced by new ones that are more attuned to changed circumstances – See paragraphs [0026-0027]. the project completion predictor 110 determining an estimated probability distribution of the completion time for the project may be repeated one or more times during the course of the execution of a project to produce successive estimates of the probability distribution for the completion time of the project that may be progressively better informed and more accurate – See paragraphs [0037-0039]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cantor’s teaching into Chivukula’s invention because incorporating Cantor’s teaching would enhance Chivukula to enable to identify the pattern in the historic and current development data, and issue a notification in response to identifying the pattern in the historic and current development data as suggested by Cantor (paragraph [0007]).

Regarding claim 29, the apparatus of claim 28, 
Cantor discloses 
wherein the visual progress status indicator component comprises at least three portions (Fig. 10, visual process status indicator component comprises 3 portions), a first portion associated with a completed portion (completed – See Fig. 10), a second portion associated with an in progress portion (partially completed – See Fig. 10), and a third portion associated with a not yet started portion of the selected development unit commitment (incompleted portion – See Fig. 10.  The name of any part of the project schedule in which the task is to be completed; Planned-for start date: The starting date of any part of the project schedule in which a task is to be completed – See paragraphs [0049-0074]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cantor’s teaching into Chivukula’s invention because incorporating Cantor’s teaching would enhance Chivukula to enable to indicates the status, condition, progress, or disposition of the task as suggested by Cantor (paragraph [0041]).

Regarding claim 32, the apparatus of claim 28, 
Cantor discloses
wherein the program code is further configured to, with the at least one processor, cause the apparatus to:
detect a development unit performance detailed insight interface component request in response to user interaction with the development unit performance summary insight interface component (predict the probability that a development project will complete on time. Other aspects of the present disclosure may provide for problem diagnosis, what-if-analysis, expert assessment, and a graphical user interface for allowing a user to interact in discovering the probability, diagnosis, what-if-analysis, and expert assessment – See paragraph [0108]);
determine a relative percentage measurement for each of a completed portion of the development unit commitment (chart may show a stack of committed work, i.e., the plan items – See paragraph [0125], an in progress portion of the development unit commitment (a probability distribution of an estimated effort needed to complete each of the unfinished tasks is determined – See paragraph [0103]), and a not yet started portion the development unit commitment (determine estimates based only the information associated with the completed tasks belonging to another project, for example, if there are no completed tasks in this project – See paragraphs [0101-0103]);
generate a development unit performance detailed insight interface component comprising the visual progress status indicator component (process control for software development make use of defined processes in which development activities are specified in advance and the project is expected to follow a planned course. Empirical process control, in contrast, relies on the frequent empirical assessment (and reassessment) of project status and operating conditions – See paragraphs [0026]) and an alphanumeric depiction of each of the relative percentage measurements of each of the in progress portion, the completed portion, and the not yet started portion (a probability distribution of completion times for a project may be predicted based on estimating a probability distribution of effort for the tasks in the project, completed tasks, as-yet incomplete tasks and an initial estimate for completion – See paragraphs [0034-0039]); and
replace the development unit performance summary insight interface component with the development unit performance detailed insight interface component in the project management user interface (process control for software development make use of defined processes in which development activities are specified in advance and the project is expected to follow a planned course.... enable a project to adapt dynamically to changes in status and operating conditions, thereby allowing outdated plans and expectations to be replaced by new ones that are more attuned to changed circumstances – See paragraphs [0005, 0026].  Newly completed tasks increase the size of the training sets, and the machine learner continuously builds new models out of the new training sets. As a result, task effort prediction is adaptive and reflects changes and trends that may occur during a project's evolution – See paragraph [0094]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cantor’s teaching into Chivukula’s invention because incorporating Cantor’s teaching would enhance Chivukula to enable to take in order to progress a development project as suggested by Cantor (paragraphs [0157-0160]).

Regarding claim 35. 
Chivukula discloses 
An apparatus for outputting a contextually relevant development unit performance insight interface component in a project management (A continuous orchestrator sequences, aggregates and contextualizes the logs, providing an intuitive way of troubleshooting issues across a DevOps environment, historical data for compliance and audit purposes, and a build manifest for root cause analysis – See Abstract) and collaboration system (Persona based predictive analytics facilitate true autonomy among individuals and DevOps team members and Facilitate cross-functional collaboration– See paragraph [0122]), the apparatus comprising at least one processor, and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor (one or more processors are configured to execute instructions (e.g., computer-readable instructions, computer-executable instructions, etc.) to perform any of a plurality of described operations– See paragraphs [0230-0233]), cause the apparatus to at least: 
detect an insight interface component request in response to user interaction with a project management user interface (receiving a user request for a specific type of raw log data from a user (905). For example, request processor 803 can receive request 814, including properties 815 and data type 816. In one aspect, data type 816 indicates a data type from among: planning, pipeline, quality, security, operations, source code, or customer success– col. 2, lines 64-67 and col. 3, lines 1-28.  identifying performance indicators includes receiving a user selection of one or more Key Performance Indicators (KPIs), for example, via a drag and drop (interface) model – See paragraphs [0149-0152]), 
Chivukula does not disclose
wherein the insight interface component request is associated with a selected team identifier;
determine, via the at least one processor, a total number of deployments associated with the selected team identifier corresponding to a pre-defined period of time;
determine, via the at least one processor, a deployment frequency associated with the selected team identifier corresponding to one or more past pre-defined periods of time;
determine, via the at least one processor, a visual emphasis element, wherein the visual emphasis element is configured to visually compare the total number of deployments to the deployment frequency;
generate a first development unit performance summary insight interface component comprising the visual emphasis element; and
output the first development unit performance summary insight interface component for rendering to the project management user interface.
Cantor discloses
wherein the insight interface component request is associated with a selected team identifier (Number of teams: The number of project teams that are associated with a task; Owner name: The name of a person who is assigned to perform or oversee a task; [0059] Planned-for date: The ending date of any part of the project schedule in which a task is to be completed; Planned-for iteration: The name of any part of the project schedule in which the task is to be completed – See paragraphs [0049-0074]); 
determine, via the at least one processor, a total number of deployments associated with the selected team identifier corresponding to a pre-defined period of time (A Development Team is working on a piece of software called App K. They have made commitments to their organization to deliver Version 2. And they are supposed to be shipping it by June 1st. They have committed to deliver nine major pieces of functionality. These may be represented using plan items in a development team collaboration tool or other development software – See paragraphs [0111-0114]); 
determine, via the at least one processor, a deployment frequency associated with the selected team identifier corresponding to one or more past pre-defined periods of time (The Development Team may use a graphical interface of the present disclosure (e.g., a dashboard) for performing, e.g., the status assessment, the diagnosis of problems, and the "what-if" analysis... measurements may be made at the end of every iteration, for example, periodically such as monthly, or at the end of a milestone. The Delivery Date Risk Trend chart shows that after the first iteration there was quite a wide range of dates when it was possible that the team would have delivered. This may be so, since in the early going of a project, there will usually be a lot more uncertainty as to when a deliverable might ship, so there might be a wider range of dates. In one embodiment of the present disclosure, uncertainty is used as a measure of risk, so the more uncertainty as to the delivery date there might be, the greater the risk that the planned delivery date might not be met – See paragraphs [0114-0123]); 
determine, via the at least one processor, a visual emphasis element, wherein the visual emphasis element is configured to visually compare the total number of deployments to the deployment frequency (allow for improvements in the quality of the process that was used to achieve the development the result, e.g., how good a job has been done by the time the development completes. Hence the present disclosure may concern both process and product measures. Consider the following scenario. A Development Team is working on a piece of software called App K. They have made commitments to their organization to deliver Version 2. And they are supposed to be shipping it by June 1st. They have committed to deliver nine major pieces of functionality. These may be represented using plan items in a development team collaboration tool or other development software – See paragraphs [0011-0015]); 
generate a first development unit performance summary insight interface component comprising the visual emphasis element (chart may show a stack of committed work, i.e., the plan items. Each stack shows an indication of its status. The two on top, Plan Items 1 and 2, are completely colored (e.g., green), which means they are complete and you can also see that over on the left side of the chart – See paragraphs [0122-0128]); and 
output the first development unit performance summary insight interface component for rendering to the project management user interface (process control for software development make use of defined processes in which development activities are specified in advance and the project is expected to follow a planned course. Empirical process control, in contrast, relies on the frequent empirical assessment (and reassessment) of project status and operating conditions. It is intended to enable a project to adapt dynamically to changes in status and operating conditions, thereby allowing outdated plans and expectations to be replaced by new ones that are more attuned to changed circumstances – See paragraphs [0026-0027]. the project completion predictor 110 determining an estimated probability distribution of the completion time for the project may be repeated one or more times during the course of the execution of a project to produce successive estimates of the probability distribution for the completion time of the project that may be progressively better informed and more accurate – See paragraphs [0037-0039]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cantor’s teaching into Chivukula’s invention because incorporating Cantor’s teaching would enhance Chivukula to enable to identify the pattern in the historic and current development data, and issue a notification in response to identifying the pattern in the historic and current development data as suggested by Cantor (paragraph [0007]).

		Allowable Subject Matter
13.	Claims 15-16 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lonial et al. (US Pub. No. 2020/0319857 A1) discloses 
An apparatus for outputting a contextually relevant development unit performance insight interface component in a project management (the development environment 315 includes reporting functions 345 and data visualization functions 350 – See paragraphs [0072-0073]) and collaboration system (the platform includes supplementary tools for team collaboration, source control, management, and deployment – See paragraphs [0140-0141]), the apparatus comprising at least one processor, and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor (computing device includes a processor and a memory, software instructions stored in memory – See paragraphs [0142-0146]), cause the apparatus to at least: detect an insight interface component request in response to user interaction with a project management user interface (IDEs are software packages that provide comprehensive support to developers, such as for coding, testing, and debugging. IDEs can assist developers with managing their development projects through a single dashboard with functionalities such as syntax highlighting and aid in editor – col. 2, lines 64-67 and col. 3, lines 1-28), wherein the insight interface component request is associated with a selected development unit identifier (the data analysis and association system can be implemented to provide data access to an enhanced IDE 114. In some implementations, the enhanced IDE 114 can access the central data analysis infrastructure 108 and request a data set for a certain development artifact – See col. 5, lines 37-67 and col. 6, lines 1-27); access past development unit performance metrics data (an enhanced IDE 114 accesses the monitoring statistics database 112 and requests statistical data for certain development artifacts that create software executing on the application systems/tenants – see col. 6, lines 66-67 and col. 7, lines 1-2); determine, via the at least one processor, a suggested development unit performance target based at least in part on the past development unit performance metrics data (the monitoring system determines data insights associated with a usage of the development artifacts by end users, and the data insights are determined by calculating statistical values of the statistical data – See col. 9, lines 41-56.  Recommendation system recommends enhanced IDE – See Fig. 1).
Abebe et al. (US Pub. No. 2017/0371626 A1) discloses 
An apparatus for outputting a contextually relevant development unit performance insight interface component in a project management (contextualized selection of components may include generating a developer profile associated with a team member, for example, for all team members designated to work on a computer-implemented development project – See Abstract and Fig. 1) and collaboration system (collaborative effort of developers – See paragraphs [0016-0017] and Fig. 1), the apparatus comprising at least one processor (computer system comprising processor – See Fig. 3, block 12), and at least one memory including program code (memory – See Fig. 3, block 16), the at least one memory and the program code configured to, with the at least one processor, cause the apparatus to at least: detect an insight interface component request in response to user interaction with a project management user interface (receives functional and non-functional requirements of project, which a user may input, for example, via a user interface – See paragraph [0014]), wherein the insight interface component request is associated with a selected development unit identifier (The developer profile extractor component 104 may take as input, identifying information about a developer (email address, blog handle, social network user identification or identifier (ID), and/or others) – See paragraph [0015]).
Wilson-Thomas et al. (US Pub. No. 2022/0012019 A1) discloses automatically which synthesized or otherwise autocreated suggestions for source code editing are presented to developers. Some filter out autocreated coding suggestions that have not been sufficiently endorsed by a developer's team, based on a suggestion trust score. The trust score may reflect the suggestion's adoption in a particular repository or codebase, or affiliation of the suggestion with a library release, or an actual or implied review of the suggestion by team members – See Abstract and specification for more details.
Zhang et al. (US Pub. No. 2020/0218623 A1) discloses detecting potential failures in completing a continuous delivery (CD) pipeline using machine learning. A CD pipeline is defined to include stages, where each stage includes a binary event(s). A model is created by applying an Apriori algorithm and a sequential pattern mining algorithm to a set of previous patterns of sequences of binary events to calculate confidence scores for completing a set of binary events in a particular order – See Abstract and specification for more details.
Van Schaik (US Patent No. 10,810,009 B2) discloses receiving, from a user, a request for a user interface presentation representing multiple properties of source code snapshots committed to a project versus time. A plurality of snapshots are obtained for the project, wherein each snapshot comprises a representation of source code for the project at a respective time period. Multiple snapshot metrics are computed for each snapshot, including a net violation count and a count of lines of code added or removed. A graphical user interface presentation is generated that correlates periodic lines of code metrics with overall violation metrics – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192